Filed 10/10/19                          Case 18-14689                         Doc 66



                               UNITED STATES BANKRUPTCY COURT
       1                       EASTERN DISTRICT OF CALIFORNIA
       2                               FRESNO DIVISION

       3
       4   In re                             ) Case No. 18-14689-B-7
                                             )
       5   JAVIER GONZALEZ,                  )
                                             )
       6                                     )
                           Debtor.           ) DCN: FW-5
       7                                     )
                                             )
       8                                     )
                                             )
       9
      10
      11           RULING ON TRUSTEE’S MOTION TO COMPEL ANNA GONZALEZ’S
                              RESPONSES TO DISCOVERY REQUESTS
      12
      13         The court issued a tentative ruling that Ms. Gonzalez’s
      14   default on the motion would be entered but that no relief
      15   requested by movant would be ordered because Ms. Gonzalez is not
      16   a “party” to the Trustee’s turnover motion and Ms. Gonzalez is
      17   not a defendant in an adversary proceeding brought against her
      18   by the Trustee. Hearing on this motion was held October 9, 2019.
      19   Appearances were noted in the record. The court took the matter
      20   under advisement.
      21         This motion was set for hearing on 28 days’ notice as
      22   required by Local Rule of Practice (“LBR”) 9014-1(f)(1). The
      23   failure of the creditors, the debtor, the U. S. Trustee, or any
      24   other party in interest to file written opposition at least 14
      25   days prior to the hearing as required by LBR 9014-1(f)(1)(B) may
      26   be deemed a waiver of any opposition to the granting of the
      27   motion. Cf. Ghazali v. Moran, 46 F. 3d 52, 53 (9th Cir. 1995).
      28   (9th Cir. 2006). Therefore, the default of Ms. Gonzalez is



                                              1
Filed 10/10/19                        Case 18-14689                           Doc 66




       1   entered. Upon default, factual allegations will be taken as true
       2   (except those relating to amount of damages). Televideo Systems,
       3   Inc. v. Heidenthal, 826 F. 2d 915, 917 (9th Cir. 1987).
       4   Constitutional due process requires that a movant make a prima
       5   facie showing that they are entitled to a default which the
       6   movant has done here.   But the relief requested cannot be
       7   granted as explained below.
       8         The trustee has moved to compel the turnover of property,
       9   which was opposed both by the debtor and Anna Gonazlez.
      10   Trustee’s interrogatories and requests for production in
      11   connection with the turnover motion directed to Ms. Gonzalez
      12   have not been answered. Doc. #48.
      13         Anna Gonzalez, through counsel, appeared at the first
      14   hearing on the turnover motion and opposed the Trustee’s request
      15   for relief. One ground of opposition was that an adversary
      16   proceeding would be the appropriate forum for this dispute. Anna
      17   Gonzalez is not a debtor. A request for turnover against a non-
      18   debtor must be by adversary proceeding. Fed. R. Bankr. Proc.
      19   7001(1).
      20         The court is aware there is a dispute as to ownership of
      21   the property subject to Trustee’s turnover motion. An adversary
      22   proceeding has not been filed against Ms. Gonzalez. So, even
      23   though Ms. Gonzalez has not opposed this discovery motion, it is
      24   questionable whether she can be compelled to respond to
      25   discovery demands that are only authorized against parties. The
      26   docket does not reflect Ms. Gonzalez’s agreement to be bound by
      27   a ruling on the turnover motion. At oral argument on this
      28   motion, Trustee’s counsel conceded that but also urged that Ms.



                                            2
Filed 10/10/19                        Case 18-14689                           Doc 66




       1   Gonzalez’s counsel said at the first hearing on the turnover
       2   motion that she would cooperate with discovery requests.
       3         Agreeing to cooperate with discovery requests by a non-
       4   party is not consenting to the application of party discovery
       5   rules.   Ms. Gonzalez is subject to subpoena under Fed. R. Civ.
       6   Proc. 45 (applicable in bankruptcy cases by Fed. R. Bankr. Proc.
       7   9016). On the record at the hearing on this motion, counsel for
       8   Ms. Gonzalez stated that he would accept service of a subpoena
       9   on behalf of Ms. Gonzalez and that subpoena can include document
      10   requests.
      11         Fed. R. Civ. Proc. 37(a)(3)(B)(iii) is made applicable to
      12   this contested matter by operation of Federal Rule of Bankruptcy
      13   Procedure 9014 and 7037 and permits the Trustee to move for an
      14   order compelling answers to interrogatories propounded to a
      15   party under Rule 33.
      16         Fed. R. Civ. Proc. 37(a)(3)(B)(iv) is made applicable to
      17   this contested matter by operation of Fed. R. Bankr. Proc. 9014
      18   and 7037 and permits the Plaintiff to move for an order
      19   compelling production if a party fails to produce documents or
      20   failing to permit inspection of documents as requested under
      21   Rule 34.
      22         Ms. Gonzalez has not responded to any of the Trustee’s
      23   communications regarding the production of documents and
      24   interrogatories. Doc. #51. But she is not a “party” to the
      25   motion and there is no record she has ever agreed to be a party.
      26         At oral argument, Trustee’s counsel referred the court to
      27   an unpublished Ninth Circuit Bankruptcy Appellate Panel
      28   decision, Diatom, LLC v. Committee of Creditors Holding



                                            3
Filed 10/10/19                        Case 18-14689                            Doc 66




       1   Unsecured Claims, et al (In re Gentile Family Industries), BAP
       2   CC-13-1563-KiTaD, 2014 WL 4091001 (BAP 9th Cir. August 19, 2014).
       3   The court has reviewed the Memorandum Decision. It has no
       4   precedential value. See 9th Cir. BAP Rule 8013-1. Notably that
       5   court found that it was error (albeit “harmless error”) for the
       6   bankruptcy court to rule on the validity of an unexpired lease
       7   in a contested matter. Id. at *5-*6. But that court did not need
       8   to reach that conclusion because in Gentile “for all practical
       9   purposes an adversary proceeding was held in the case.” Id. Not
      10   the case here based on the record before the court.
      11         Gentile is also distinguishable. There, objection to the
      12   forum was not fully presented to the bankruptcy court. Id. at
      13   *6.   The parties there had ample time to air their positions
      14   which has not occurred here since the underlying issue—ownership
      15   of property—has not been tried. Also, in Gentile, there were few
      16   material facts and the issue was primarily one of law. Id.
      17   Again, not the case here. This dispute is in the early discovery
      18   stages. The court is not going to now rule that proceeding
      19   against Anna Gonzalez in this contested matter will not affect
      20   her substantial rights or be consistent with substantial
      21   justice.
      22         Default of Ms. Gonzalez will be entered. No relief will be
      23   granted. The court will prepare a separate order.
      24
                   Oct 10, 2019
      25
      26
      27
      28



                                            4
Filed 10/10/19                        Case 18-14689                           Doc 66



                             Instructions to Clerk of Court
       1               Service List - Not Part of Order/Judgment
       2
       3        The Clerk of Court is instructed to send the Order/Judgment
           or other court generated document transmitted herewith to the
       4   parties below. The Clerk of Court will send the Order via the
           BNC or, if checked   X , via the U. S. mail.
       5
       6
           Javier Ramirez Gonzalez
       7   8531 Road 234
           Terra Bella CA 93270
       8
       9   James Edward Salven
           PO Box 25970
      10   Fresno CA 93729
      11
           David C. Johnston
      12   1600 G Street, Suite 102
           Modesto CA 95354
      13
      14   Peter A. Sauer
           7650 North Palm Avenue, Suite 101
      15   Fresno CA 93711
      16   Thomas O. Gillis
      17   1006 H St #1
           Modesto CA 95354
      18
           Office of the U. S. Trustee
      19
           United States Courthouse
      20   2500 Tulare Street, Room 1401
           Fresno CA 93721
      21
      22
      23
      24
      25
      26
      27
      28



                                            5
